NOT FOR PUBLICATION                        FILED
                    UNITED STATES COURT OF APPEALS                        JUN 14 2021
                                                                      MOLLY C. DWYER, CLERK
                                                                       U.S. COURT OF APPEALS
                              FOR THE NINTH CIRCUIT

BREANNA WALKER, Guardian Ad Litem               No.    19-56175
for N.W.,
                                                D.C. No.
                Plaintiff-Appellant,            5:10-cv-01954-VAP-OP

and
                                                MEMORANDUM*
RUSSELL WILKERSON; A. M., Guardian
Ad Litem Marla Miles; A. R., Guardian Ad
Litem Marla Miles; N. W., Guardian Ad
Litem Breanna Walker; A. B., Guardian Ad
Litem Marla Miles; MARLA MILES,
Guardian Ad Litem for A.M., A.R., A.M., &
A.B.; A. M., Guardian Ad Litem Marla
Miles,

                Plaintiffs,

 v.

CITY OF RIVERSIDE; J. D. FLOYD,
Officer; DAVID R. REEVES, Officer;
RIVERSIDE POLICE DEPARTMENT;
RUSS LEACH, Chief of Police; DOES, 1 to
10; CHARETTE, Sgt.; KENDALL BANKS,
Sgt.; SUTTON, RPD Ofc; SMITH, Det.
444; ROWE`, Det. 605; JIM SIMONS,

                Defendants-Appellees.


      *
             This disposition is not appropriate for publication and is not precedent
except as provided by Ninth Circuit Rule 36-3.
                   Appeal from the United States District Court
                        for the Central District of California
                Virginia A. Phillips, Chief District Judge, Presiding

                              Submitted June 8, 2021**
                                Pasadena, California

Before: MURGUIA and BADE, Circuit Judges, and MOLLOY,*** District Judge.

      This appeal arises out of a lawsuit alleging civil rights violations under 42

U.S.C. § 1983, and the settlement of the claims of minor Plaintiffs N.W. and A.B.

Plaintiffs Breanna Walker, guardian ad litem for N.W., and Marla Miles, guardian

ad litem for A.B. (“Plaintiffs”), appeal the district court’s September 3, 2019 order

denying Plaintiffs’ motion for reconsideration and for clarification, denying

Plaintiffs’ renewed application for approval of the settlement of the minor

Plaintiffs’ claims, and dismissing A.B.’s and N.W.’s claims with prejudice.1 We


      **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
      ***
              The Honorable Donald W. Molloy, United States District Judge for
the District of Montana, sitting by designation.
      1
        The notice of appeal does not comply with Rule 3(c) of the Federal Rules
of Appellate procedure because it does not “specify the party or parties taking the
appeal by naming each one in the caption or body of the notice.” See Fed. R. App.
P. 3(c)(1)(A). Instead, the caption lists only “Russel Wilkerson et al.,” and the
body of the notice states only that “Guardian Ad Litem Breanna Walker,
PLAINTIFF hereby appeals” the “9/3/19 Denial of Recon Motion Doc 91” and
“App for Minors Compromise Doc 91.” However, these defects in the notice of
appeal are not fatal because we conclude the intent to appeal on behalf of Plaintiffs
A.B. and N.W is clear from the notice, which appeals the district court’s
September 3, 2019 order denying the approval of the settlement of A.B.’s and

                                          2
have jurisdiction under 28 U.S.C. § 1291, and we vacate and remand.

      The district court imposed monetary sanctions against Plaintiffs’ counsel on

the ground that she acted in bad faith by failing to comply with the legal

procedures to settle the minors’ claims and by waiting seven years to file an

application for approval of the settlement of those claims. The district court

directed Plaintiffs’ counsel to deposit $3,000 with the Court’s Registry to be held

in “two separate interest-bearing blocked accounts in the amount of $1,500 each”

for minor Plaintiffs A.B. and N.W. Plaintiffs filed a motion for reconsideration of

that order, which the district court denied.

      We review the denial of a motion for reconsideration for an abuse of

discretion. MacDonald v. Grace Church Seattle, 457 F.3d 1079, 1081 (9th Cir.

2006). “A district court abuses its discretion if it does not apply the correct law or

if it rests its decision on a clearly erroneous finding of material fact.” Casey v.

Albertson’s Inc., 362 F.3d 1254, 1257 (9th Cir. 2004).

1.    In their motion for reconsideration and clarification, Plaintiffs argued that

the sanctions order relieved Defendant City of Riverside of its obligations under

the settlement agreement. Plaintiffs asked the court to clarify whether its order


N.W.’s claims and dismissing their claims with prejudice. See Becker v.
Montgomery, 532 U.S. 757, 766 (2001); Fed. R. App. P. 3(c)(4). Moreover, while
not dispositive on the issue of jurisdiction, the opening brief repeatedly refers to
minor Plaintiffs N.W. and A.B. and their respective guardians ad litem, Walker and
Miles.

                                           3
effectively “disallowed” the settlement agreement and, if so, set the matter for trial

on A.B.’s and N.W.’s claims. Alternatively, Plaintiffs asked the court to approve

the settlement agreement. In its order ruling on Plaintiffs’ motion for

reconsideration, the district court stated that the sanctions order did not relieve

Defendant of its obligations under the settlement agreement. The district court also

denied Plaintiffs’ request to set the matter for trial or to approve the settlement

agreement, finding that Defendants “paid Plaintiffs’ counsel the proportionate

share of the settlement for Plaintiffs A.B. and N.W. and Plaintiffs’ counsel

provided those funds to the Guardians Ad Litem for Plaintiffs A.B. and N.W. over

one year ago.” Thus, the district court concluded that those Plaintiffs “have been

paid what they were owed pursuant to the parties’ settlement agreement.” The

district court then dismissed A.B.’s and N.W.’s claims with prejudice.

      The district court abused its discretion in denying the motion for

reconsideration because its decision was based on a clearly erroneous

determination of material fact—that “Defendants paid Plaintiffs’ counsel the

proportionate share of the settlement for Plaintiffs A.B. and N.W. and Plaintiffs’

counsel provided those funds to the Guardians Ad Litem for Plaintiffs A.B. and

N.W. over one year ago.” As Plaintiffs argue on appeal, the record before the

district court does not support this finding. Instead, the filings before the district

court indicated that those “[f]unds were advanced by Plaintiffs[’] counsel,” and


                                           4
nothing in the record suggests that Defendants paid the settlement amounts for

A.B.’s and N.W.’s claims. Thus, the district court’s order denying the motion for

reconsideration and dismissing A.B.’s and N.W.’s claims rests on a clearly

erroneous finding of fact. The district court denied the motion for reconsideration

and declined to approve or enforce the parties’ settlement agreement based, at least

in part, on its erroneous conclusion that Defendants had paid the settlement

amounts for the claims of the minor Plaintiffs A.B. and N.W. Therefore, its

erroneous factual finding is material. Casey, 362 F.3d at 1257.

      Accordingly, we vacate the district court’s September 3, 2019 order to the

extent that it declined to consider whether to approve or enforce the settlement

agreement and dismissed A.B.’s and N.W.’s claims with prejudice, and we remand

to the district court for further proceedings appropriate to the just resolution of this

matter.2 We note that the “scope” of a district court’s review of a settlement

involving minors is limited to “the question whether the net amount distributed to

each minor plaintiff in the settlement is fair and reasonable, in light of the facts of



      2
         As a result of the court’s erroneous finding that Defendants had paid the
settlement amounts for the minor Plaintiffs’ claims, Defendants obtained a
dismissal with prejudice of these claims without paying the settlement amounts.
Meanwhile, Plaintiffs’ counsel effectively paid the settlement amounts twice—
once when she advanced the settlement amounts to the minor Plaintiffs’ guardians
ad litem, and once in the form of sanctions placed in accounts for the minor
Plaintiffs. Because this result was based on an erroneous finding of fact, it does
not appear to be the result the court intended.

                                           5
the case, the minor’s specific claim, and recovery in similar cases.” Robidoux v.

Rosengren, 638 F.3d 1177, 1181–82 (9th Cir. 2011).

2.    Although we have some concerns regarding the procedures surrounding the

district court’s order imposing sanctions on Plaintiffs’ counsel, see Lasar v. Ford

Motor Co., 399 F.3d 1101, 1109 (9th Cir. 2005), Plaintiffs did not challenge those

procedures in the district court or in this court. Indeed, Plaintiffs’ opening brief

explicitly eschewed any claim that the sanctions order was improper, asserting that

Plaintiffs “do[] not argue to have [the] sanctions overturned.” We do not decide

issues that the parties have not presented. See United States v. Sineneng-Smith,

___ U.S. ___, 140 S. Ct. 1575, 1579 (2020) (explaining that courts must follow

“the principle of party presentation” and thus normally decide only questions

presented by the parties).

3.    Finally, while Plaintiffs do challenge the sanctions order to the extent that it

directed that the sanctions be paid to A.B. and N.W., an attorney sanctioned under

the court’s inherent authority may be required to pay the sanction to his or her own

client. See Mark Indus., Ltd. v. Sea Captain’s Choice, Inc., 50 F.3d 730, 732 (9th

Cir. 1995) (distinguishing the court’s inherent authority to impose sanctions from

its power to sanction under Rule 11, which may only be paid to the court or the

opposing party). Thus, we reject this argument.

      VACATED IN PART AND REMANDED.


                                           6